Citation Nr: 1021782	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-16 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable evaluation for peripheral 
neuropathy, right lower extremity prior to July 17, 2006, and 
in excess of 10 percent from July 17, 2006.

2.  Entitlement to a compensable evaluation for erectile 
dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2008, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In a March 2010 statement, the Veteran reported that he could 
not completely empty his bladder or he has the sensation of 
still needing to void.  He stated he has to strain when 
voiding which has gotten worse over the last five to six 
years.  
Thus, the claim for service connection for a neurogenic 
bladder disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this claim, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to increased ratings for peripheral 
neuropathy of the right lower extremity before and after July 
17, 2006, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim	 herein decided has been accomplished.

2.  ED was manifested by loss of sexual function without 
deformity.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for ED have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.115b, Diagnostic Codes 7599-7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) , and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran was awarded service connection for 
diabetes mellitus with an effective date of July 2004.  The 
RO then identified ED as a complication of diabetes mellitus, 
and awarded service connection for the disorder, and assigned 
a noncompensable rating, also effective in July 2004.  The 
Veteran filed a timely appeal of the assigned rating.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in October 2008.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Subsequently, the 
claim was reviewed and a statement of the case (SOC) was 
issued in March 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA and private 
treatment records pertaining to his disability have been 
obtained and associated with his claims file.  The Veteran 
was provided VA examinations in February 2005 and November 
2009 to determine the severity of his disability. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.



Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Where, as in the instant claims, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran is assigned an initial noncompensable rating for 
his service-connected ED disability pursuant to 38 C.F.R. § 
4.115b, Diagnostic Codes 7599-7522 (2009).  

752
2
Penis, deformity, with loss of erectile power
20
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522 (2009).

The Board notes that the Veteran was granted entitlement to 
special monthly compensation for loss of use of a creative 
organ by the RO in March 2005, pursuant to 38 C.F.R. § 3.350, 
which provides that compensation may be granted for the loss 
of use of a creative organ resulting from wounds or other 
trauma sustained in service.

Factual Background and Analysis

The Veteran was granted service connection for ED in a March 
2005 rating decision as secondary to his service-connected 
diabetes mellitus.  At the same time, he was awarded special 
monthly compensation based on the loss of use of a creative 
organ under 38 C.F.R. § 3.350(a).

In a July 2004 VA progress note, the Veteran was diagnosed 
with ED. 

In a May 2005 private treatment note, the Veteran reported 
that he had long-standing penile ED for the last two or three 
years, and that he got a spontaneous erection of about 50 
percent.  He stated he tried Viagra without any success.  He 
denied any significant voiding difficulties, and reported a 
good force of stream with no straining or hesitancy.  The 
examiner noted that his last PSA level was in 2004 and was 
reportedly within normal limits.  The Veteran stated he has 
an intact libido.  Upon examination, the examiner found a 
normal male phallus, ample meatus, descended bilateral 
testicles within normal limits, and bilateral epididymides 
revealed normal size and symmetry without masses, lesions, or 
ulcers. 

In a November 2009 VA examination, the Veteran complained of 
ED since 2004, and indicated he gets partial erection but is 
unable to maintain it or penetrate.  He denied any prostate 
or bladder surgery or any genitourinary surgery.  The 
examiner reported no urinary symptoms, urinary leakage, 
history of recurrent urinary tract infections, history of 
obstructed voiding, history of urinary tract stones, renal 
dysfunction or renal failure, history of acute nephritis, 
history of hydronephrosis, or cardio vascular symptoms.  The 
examiner noted he had normal ejaculation, as the Veteran 
stated he occasionally gets ejaculation after masturbation.  
Upon physical examination, the examiner found a normal 
bladder exam, urethra exam, penis exam, epididymis spermatic 
cord, and scrotum and vesicles.  The diagnosis was ED, most 
likely secondary to diabetes. 

In a March 2010 statement, the Veteran reported that Viagra 
has not helped him, and that no physical or visual 
stimulation helps achieve an erection, though the desire to 
have sex is there.  He stated he has been told by his 
physicians that his PSA and prostate exams have been normal.  

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for ED associated with service-connected 
diabetes mellitus.  VA and private treatment notes dated from 
July 2004 to November 2009 reflect findings of ED.  In a 
November 2009 VA examination report, the Veteran complained 
of ED that began five years ago.  He indicated that he is 
unable to achieve and maintain an erection. Physical 
examination findings noted as normal penis and testicles.  
The examiner listed a diagnosis of ED.

The assignment of an initial compensable rating for the 
Veteran's service-connected ED is not warranted, as evidence 
of record does not show any penile deformity or removal.  It 
is undisputed that the Veteran has loss of erectile power.  
The rating criteria, however, also require deformity of the 
penis to warrant a compensable evaluation.  The medical 
evidence in this case is negative for findings of penile 
deformity.

The Board has considered the possibility of a higher 
evaluation different rating code, but without objective 
medical evidence of a further disability there is no other 
rating code that is more appropriate for evaluation of the 
Veteran's ED.

The Board acknowledges the Veteran's contentions that his ED 
is more severely disabling.  However, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to initial compensable rating ED must be denied.  
The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to an initial compensable evaluation for ED is 
denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim. 
An additional notice as to this matter was provided in May 
2008.

The RO initially assigned a noncompensable rating for the 
Veteran's peripheral neuropathy of the right lower extremity.  
In a March 2010 decision, the RO increased the Veteran's 
rating to 10 percent effective July 17, 2006.  Since the 
increase during the appeal did not constitute a full grant of 
the benefit sought, the Veteran's claim for an increased 
evaluation for peripheral neuropathy of the right lower 
extremity remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 
39 (1993).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the Veteran's claim for peripheral neuropathy, right lower 
extremity prior to July 17, 2006, and in excess of 10 percent 
from July 17, 2006, is provided.

In a remand decision dated in September 2008, the Board 
determined additional development was necessary and included 
specific instructions that a neurological examination be 
undertaken to ascertain the current severity of the Veteran's 
peripheral neuropathy.  The physician was requested to list 
the manifestations of the disorder and, if any present 
symptoms was found, to specifically describe the Veteran's 
symptomatology in connection with his peripheral neuropathy 
of the lower extremities as severe, moderate, mild, or 
asymptomatic.  Although the Veteran underwent a VA 
examination in November 2009, the physician failed to 
describe the Veteran's symptomatology accordingly.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While the Board regrets the additional delay, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for right lower extremity 
peripheral neuropathy since February 2007.  
After he has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in that regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the right lower extremity.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review by the examining physician.  A 
notation to the effect that this record 
review took place should be included in 
the report.

The examining physician must specifically 
describe the Veteran's peripheral 
neuropathy of the right lower extremity 
sympomatology as:

a.  severe, or;

b.  moderate, or;

c.  mild.

The opinions provided should be based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


